internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-107066-00 date date x properties city d1 d2 dollar_figurex dollar_figurey dear this letter responds to a letter dated date and subsequent correspondence written by your authorized representative on behalf of x requesting a ruling that x’s rental income from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is a closely_held_c_corporation with accumulated_earnings_and_profits x anticipates making an election to be treated as an s_corporation on d1 x is in the business of owning renting and managing the properties the properties are commercial retail stores and offices located in city x directly and through contractors provides various services in operating the properties services provided in the last year include the following security for tenants and tourists maintenance of the properties’ exterior walls roofs heating electricity and plumbing gardening and landscaping maintenance of the sidewalk curbing and trash removal and hour emergency repair service in addition to the services provided to tenants x handles the usual marketing leasing and administrative functions involved in managing real_estate including posting for rent signs in vacant store windows negotiating and preparing tenant leases directly leasing its properties to tenants collecting rents from its tenants paying all of the properties operating expanses and obtaining insurance coverage in the fiscal_year ending d2 x received approximately dollar_figurex in rents and paid approximately dollar_figurey in relevant expenses sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to make an s election under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours branch j thomas hines acting branch chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
